PER CURIAM.
In this direct criminal appeal, appellant seeks review of (1) his conviction of the offense of leaving the scene of an accident with injury; (2) an order directing that he pay restitution; and (3) his sentence for the offense of leaving the scene of an accident with property damage. Because the issues raised regarding the conviction for leaving the scene of an accident with injury and the order directing payment of restitution have not been preserved for review, we affirm as to them, without further discussion. We do, however, reverse appellant’s sentence for the offense of leaving the scene of an accident with property damage, which, the state correctly concedes, exceeds the statutory maximum for that offense. On remand, the trial court is directed to impose punishment for that offense in accordance with section 316.-061(1), Florida Statutes (1989).
AFFIRMED IN PART; REVERSED IN PART; and REMANDED, with directions.
BOOTH, WOLF and WEBSTER, JJ., concur.